DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-19, 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 12. Claim 12 recites the limitations “wherein the third material adheres to the second material” and further recites “applying energy to the second solvent paste to sinter together the nanoparticles of the third material, the sintered 
While applicant has support in applicant’s originally filed specification in [0038-0040] for a first embodiment for applying energy to the second solvent paste to sinter together the nanoparticles of the third material, the sintered nanoparticles of the third material adhering to the sintered nanoparticles of the second material which would require third material to be put on the sintered second material and then apply energy to create a sintered third material layer and a sintered second material layer and thus two sintering processes.
Applicant further has support for a second embodiment in applicant’s originally filed specification in [0050] of a third material adheres to the second material in a single sintered semi-homogeneous nanoparticle layer of two nanoparticle materials in another embodiment.
However, applicant does not have written support for the claimed language in a single embodiment.
If applicant feels this is in error, applicant is welcomed to contact the examiner with support in the originally filed specification that support for the claimed language in a single embodiment can be found.
Claims 13-19 are rejected for dependence upon a 112(a) rejected instance claim.

Regarding claim 21. Claim 21 recites the limitations “wherein the third material adheres to the second material” and further recites “applying energy to the second solvent paste to sinter together the nanoparticles of the third material, the sintered 
While applicant has support in applicant’s originally filed specification in [0038-0040] for a first embodiment for applying energy to the second solvent paste to sinter together the nanoparticles of the third material, the sintered nanoparticles of the third material adhering to the sintered nanoparticles of the second material which would require third material to be put on the sintered second material and then apply energy to create a sintered third material layer and a sintered second material layer and thus two sintering processes.
Applicant further has support for a second embodiment in applicant’s originally filed specification in [0050] of a third material adheres to the second material in a single sintered semi-homogeneous nanoparticle layer of two nanoparticle materials in another embodiment.
However, applicant does not have written support for the claimed language in a single embodiment.
If applicant feels this is in error, applicant is welcomed to contact the examiner with support in the originally filed specification that support for the claimed language in a single embodiment can be found.
Claims 22-29 are rejected for dependence upon a 112(a) rejected instance claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-19,21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 12 and 21.  Claims 12 and 21 recites the limitation ”wherein the third material adheres to the second material” in the fourth paragraph of the claim language.
Claim 12 recites the limitations “wherein the third material adheres to the second material” in the fourth paragraph of the claim language.
It is unclear to the examiner how the third material adheres to the second material as the claim required the third material to be put on the sintered nanoparticles of the second material.  It’s unclear if applicant is attempting to claim that the third material is adheres to the second material which would require the third material to be put on the second material before the second material is sintered, or if the third material adheres to the sintered material, or if just the second material is somehow sintered after the third material is deposited but not sintering the third material.
It is unclear what applicant is attempting to claim.
Applicant’s originally filed specification in paragraph [0035], states in conjunction with the selection of the nanoparticles of the second material, the nanoparticles of the third material are selected so that they are operable to have adhesion to the nanoparticles of the second material.

Claims 13-19 and 22-29 are rejected for dependence upon a 112(b) rejected instance claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-19, 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Frueh et al (U.S. 2015/0123263), in view of Nojiri et al (U.S. 2011/0209751), and further in view of Oeschler et al (U.S. 2013/0049204)

	Regarding claim 12. Frueh et al discloses a method comprising:
providing a substrate of a first material, the substrate having a first surface (FIG. 1, item 10; [0025], i.e. substrate 10 may be a metal substrate); 
additively depositing onto the first substrate (FIG. 1, item 10) a layer of a solvent paste (FIG. 1, item 1; [0025], i.e. A first layer of a silver paste 1 is applied to the substrate 10 by mask printing or screen printing. This is followed by an open drying of the silver paste layer 1 for driving out the solvent) including nanoparticles of a second material ([0026] i.e. the sintering paste consist of nanoparticles with silver as the main component);
applying energy ([0016], i.e. an open drying of the sintering paste layer, followed by carrying out a sintering of the paste layer by exposure to pressure and temperature to form a first sintered layer, in order to obtain a mechanically stable connection between the sintered layer and the substrate) to the first solvent paste (FIG. 1, item 1) to sinter together ([0016], i.e. sintering of the paste layer by exposure to pressure and 
additively depositing onto the sintered nanoparticles of the second material a layer of a second solvent paste ([0016], i.e. a second sintering paste layer is applied to the first sintered layer; [0028], i.e. a silver paste is applied to the first sintered layer), the second solvent paste (FIG. 2, item 2) including nanoparticles of a third material ([0032], i.e. high self-diffusion of the nanocrystalline sintered layers 1, 2 based on silver; [0029], i.e. a drying of the second layer may be performed for driving out the solvent), wherein the third material (([0016], i.e. a second sintering paste layer is applied to the first sintered layer; [0018], i.e. the heating and compressing of the second paste layer to form the second sintered layer) adheres ([0012], i.e. two sintered layers combining) to the second material ([0016], i.e. an open drying of the sintering paste layer, followed by carrying out a sintering of the paste layer by exposure to pressure and temperature to form a first sintered layer, in order to obtain a mechanically stable connection between the sintered layer and the substrate); and
applying energy ([0029], i.e. a sintering of the second paste layer with exposure to pressure and temperature for a duration of 10 seconds to 60 minutes, according to requirements, to form the second sintered layer 2) to the second solvent paste (FIG. 2, item 2) to sinter together ([0012], i.e. two sintered layers combining) the nanoparticles of the third material ([0018], i.e. the heating and compressing of the second paste layer to form the second sintered layer), the sintered nanoparticles of the third material 
Frueh et al fails to explicitly disclose diffuse the second material into the first surface and the third material comprising a different chemical compound than the second material.
	However, Nojiri et al teaches diffuse ([0143], i.e. upon sintering, aluminum which is included in the aluminum electrode paste composition for forming the current collection electrode 134 is diffused on and into the back surface of the semiconductor substrate 130 to form an electrode component diffusion layer 136) the second material (FIG. 1, item 134) into the first surface (FIG. 1, item 136).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for substrate modification as disclosed in Frueh et al with the diffuse the second material into the first surface as disclosed by Nojiri et al. The use of upon sintering, aluminum which is included in the aluminum electrode paste composition for forming the current collection electrode is diffused on and into the back surface of the semiconductor substrate to form an electrode component diffusion layer in Nojiri provides for a connection having an ohmic contact is formed among the semiconductor substrate (Nojiri et al, [0143]).
Frueh et al in view of Nojiri et al fails to explicitly disclose the third material comprising a different chemical compound than the second material.
However, Oeschler et al teaches the third material (as best understood by the 112(a) rejection above; FIG. 2, items 154 a/b; [0026], i.e. Diffusion soldered layers 154a 
As best understood by the 112(a) rejection above.  Frueh et al discloses a second and third materials based upon silver.  Oechler et al teaches a second and third materials Oechler based upon silver are different chemical compounds, i.e. the third material of AgSn and the second material of silver, i.e. tin (Sn) in AgSn is a different chemical compound than silver (Ag).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method as disclosed in Frueh et al in view of Nojiri et al with the third material comprising a different chemical compound than the second material as best understood by the 112(a) rejection above as disclosed by Oeschler et al.  The use of diffusion soldered layers include Ag Sn intermetallic and sintered silver layer in Oeschler et al provides for high temperature power electronic modules capable of operating with internal and external temperatures up to and exceeding 200° C. (Oeschler et al, ([0005]).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held 

Regarding claim 13. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 12 above.
Frueh et al further discloses wherein the substrate is selected from a group including metallic substrates ([0025], i.e. The substrate 10 may be a metal substrate), metallic leadframes used for semiconductor devices, and laminated substrates including metallic layers alternating with insulating layers.

Regarding claim 14. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 12 above.
Frueh et al further discloses wherein the first material is selected from a group including copper ([0025], i.e. in particular a copper substrate), copper alloys, aluminum, aluminum alloys, and iron-nickel alloys.

Regarding claim 15. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 14 above.


Regarding claim 16. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 12 above. 
Frueh et al further discloses wherein the method of additively depositing is selected from a group including screen printing, flexographic printing, gravure printing, dip coating, spray coating, and inkjet printing comprising piezoelectric, thermal, acoustic, and electrostatic inkjet printing ([0013], i.e. a sintering paste or suspension which is for example applied by screen printing or mask printing).

Regarding claim 17. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 12 above.
Frueh et al further discloses wherein the second material is selected from
a group including metals, metal oxides, oxides, and ceramics ([0026] i.e. the sintering paste consist of nanoparticles with silver as the main component).

Regarding claim 18. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 12 above.
Frueh et al further discloses wherein the third material is selected from a group including polymers, oxides, ceramics, metals, and metal oxides ([0026] i.e. the sintering 

Regarding claim 19. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 12 above.
Frueh et al further discloses wherein the energy for sintering the second nanoparticles is selected from a group including thermal energy, photonic energy, electromagnetic energy, and chemical energy ([0018], i.e. the heating and compressing of the second paste layer to form the second sintered layer).

Regarding claim 21. Frueh et al discloses a method comprising:
providing a substrate of a first material, the substrate having a first surface (FIG. 1, item 10; [0025], i.e. substrate 10 may be a metal substrate); 
additively depositing onto the first substrate (FIG. 1, item 10) a layer of a solvent paste (FIG. 1, item 1; [0025], i.e. A first layer of a silver paste 1 is applied to the substrate 10 by mask printing or screen printing. This is followed by an open drying of the silver paste layer 1 for driving out the solvent) including nanoparticles of a second material ([0026] i.e. the sintering paste consist of nanoparticles with silver as the main component);
applying energy ([0016], i.e. an open drying of the sintering paste layer, followed by carrying out a sintering of the paste layer by exposure to pressure and temperature to form a first sintered layer, in order to obtain a mechanically stable connection between the sintered layer and the substrate) to the first solvent paste (FIG. 1, item 1) 
additively depositing onto the sintered nanoparticles of the second material a layer of a second solvent paste ([0016], i.e. a second sintering paste layer is applied to the first sintered layer; [0028], i.e. a silver paste is applied to the first sintered layer), the second solvent paste (FIG. 2, item 2) including nanoparticles of a third material ([0032], i.e. high self-diffusion of the nanocrystalline sintered layers 1, 2 based on silver; [0029], i.e. a drying of the second layer may be performed for driving out the solvent), and  wherein the third material (([0016], i.e. a second sintering paste layer is applied to the first sintered layer; [0018], i.e. the heating and compressing of the second paste layer to form the second sintered layer) adheres ([0012], i.e. two sintered layers combining) to the second material ([0016], i.e. an open drying of the sintering paste layer, followed by carrying out a sintering of the paste layer by exposure to pressure and temperature to form a first sintered layer, in order to obtain a mechanically stable connection between the sintered layer and the substrate); and
applying energy ([0018], i.e. the heating and compressing of the second paste layer to form the second sintered layer) to the second solvent paste (FIG. 2, item 2) to sinter together ([0012], i.e. two sintered layers combining) the nanoparticles of the third material ([0018], i.e. the heating and compressing of the second paste layer to form the second sintered layer), the sintered nanoparticles of the third material adhering to the sintered nanoparticles of the second material ([0032], i.e. high self-diffusion of the 
Frueh et al fails to explicitly disclose diffuse the second material into the first surface and the second solvent paste comprising a different chemical compound than the first solvent paste
	However, Nojiri et al teaches diffuse ([0143], i.e. upon sintering, aluminum which is included in the aluminum electrode paste composition for forming the current collection electrode 134 is diffused on and into the back surface of the semiconductor substrate 130 to form an electrode component diffusion layer 136) the second material (FIG. 1, item 134) into the first surface (FIG. 1, item 136).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for substrate modification as disclosed in Frueh et al with the diffuse the second material into the first surface as disclosed by Nojiri et al.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The use of upon sintering, aluminum which is included in the aluminum electrode paste composition for forming the current collection electrode is diffused on and into the back surface of the semiconductor substrate to form an electrode component diffusion layer 136 in Nojiri 
Frueh et al in view of Nojiri et al fails to explicitly disclose the third material comprising a different chemical compound than the second material.
However, Oeschler et al teaches the third material(FIG. 2, items 154 a/b; [0026], i.e. Diffusion soldered layers 154a and 154b include Ag-Sn intermetallic phases) comprising a different chemical compound than the first solvent paste (FIG. 2, item 152 a/b; [0026], i.e. each sintered silver layer 152a and 152b, respectively).
As best understood by the 112(a) rejection above.  Frueh et al discloses a second and third materials based upon silver.  Oechler et al teaches a second and third materials Oechler based upon silver are different chemical compounds, i.e. the third material of AgSn and the second material of silver, i.e. tin (Sn) in AgSn is a different chemical compound than silver (Ag).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method as disclosed in Frueh et al in view of Nojiri et al with the second solvent paste comprising a different chemical compound than the first solvent paste as best understood by the 112(a) rejection above as disclosed by Oeschler et al.  The use of diffusion soldered layers include Ag Sn intermetallic and sintered silver layer in Oeschler et al provides for high temperature power electronic modules capable of operating with internal and external temperatures up to and exceeding 200° C. (Oeschler et al, ([0005]).
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)

Regarding claim 22. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 21 above.
Frueh et al further discloses wherein the substrate is a metallic lead frame for use in semiconductor devices with the first material selected from a group including copper, copper alloys, aluminum, aluminum alloys, iron-nickel alloys ([0025], i.e. in particular a copper substrate or a substrate coated with metal. This substrate may in particular have a precious metal surface, for example by a nickel-gold metallization).

Regarding claim 23. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 22 above. 


Regarding claim 24. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 21 above. 
Frueh et al further discloses wherein the second material (FIG. 1, item 1) is selected from a group including metals, metal oxides, oxides, and ceramics ([0026] i.e. the sintering paste consist of nanoparticles with silver as the main component).

Regarding claim 25. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 21 above.
Frueh et al further discloses wherein the third material (FIG. 2, item 2) is selected from a group including polymers, oxides, ceramics, metals, and metal oxides ([0032], i.e. high self-diffusion of the nanocrystalline sintered layers 1, 2 based on silver).

Claims 26, 27, 28, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Frueh et al (U.S. 2015/0123263) in view of Nojiri et al (U.S. 2011/0209751) and Oeschler et al (U.S. 2013/0049204) as applied to claim 21 above, and further in view of Kajiwara et al (U.S. 2014/0264383).

Regarding claim 26. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 27 above. 
Frueh et al further discloses a semiconductor chip (FIG. 2, item 20) on the substrate (FIG. 2, item 10)
Frueh et al fails to explicitly disclose before the process of encapsulating, the process of assembling a semiconductor chip on the substrate so that the chip will be positioned inside the package after the process of encapsulating.
However, Kajiwara et al teaches before the process of encapsulating, the process of assembling a semiconductor chip on the substrate (FIG. 19, i.e. mount semiconductor chip on sintered Ag paste on die pad) so that the semiconductor chip will be positioned inside the package after the process of encapsulating (FIG. 19, i.e. supply liquid thermosetting resin to sintered Ag layer of chip bonding portion and electrode portion and perform heating/curing process in state where resin is impregnated into porous sintered Ag layer and sintered Ag surface is covered with resin. Cure sealing resin by transfer molding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to put the chip on the substrate before encapsulation and then encapsulating the chip as this would protect the encapsulated semiconductor chip from the surrounding environment.

Regarding claim 27.  Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 21 above. 

	Frueh et al fails to explicitly disclose encapsulating the film in a fourth material.
However, Kajiwara et al teaches encapsulating the film in a fourth material (FIG. 19, i.e. supply liquid thermosetting resin to sintered Ag layer of chip bonding portion and electrode portion and perform heating/curing process in state where resin is impregnated into porous sintered Ag layer and sintered Ag surface is covered with resin. Cure sealing resin by transfer molding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to put the chip on the substrate before encapsulation and then encapsulating the chip as this would protect the encapsulated semiconductor chip from the surrounding environment.

Regarding claim 28. Frueh et al in view of Nojiri et al and Oeschler et al and in further view of Kajiwara et al discloses all the limitations of the method of Claim 27 above. 
Kajiwara et al further discloses wherein the fourth material includes a polymeric compound such as an epoxy-based molding compound ([0072], i.e. the sealing body 14 is made of epoxy-based thermosetting resin or the like).

Regarding claim 29. Frueh et al in view of Nojiri et al and Oeschler et al and in further view of Kajiwara et al discloses all the limitations of the method of Claim 27 above. 


Regarding claim 30.  Frueh et al in view of Nojiri et al and Oeschler et al and in further view of Kajiwara et al discloses all the limitations of the method of Claim 27 above. 
Kajiwara et al further discloses wherein the nanoparticles of the third material bonds to an object of the fourth material (FIG. 19, i.e. supply liquid thermosetting resin to sintered Ag layer of chip bonding portion and electrode portion and perform heating/curing process in state where resin is impregnated into porous sintered Ag layer and sintered Ag surface is covered with resin. Cure sealing resin by transfer molding).


Response to Arguments
Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive. 

Regarding 112(a) rejection above.  Applicant argues:
Paragraph [0035] of the specification discusses selection of the nanoparticles of the
second and third materials. In particular, the specification states that “the nanoparticles of the nanoparticles of the third material are selected so that they are 

Applicant is arguing that [0035], gives support for wherein the third material adheres to the second material.
However, [0035] talks the selection of the nanoparticles of the second  material, the nanoparticles of the third material are selected so that they are operable to have adhesion to the nanoparticles of the second material which means they are capable of adhering to each other, not the actual step of adhering to each other.
It would appear that applicant is arguing step of a selection of materials, rather than the step adhering materials.
Further, paragraph [0040] states nanoparticles of the third material, is additively deposited on layer 200 of sintered nanoparticles of the second material.
This appears to state that the nanoparticles of the third material is additively deposited on the sintered nanoparticles of the second materials, i.e. the third material would be applied to the sintered second material.
Furthermore, in paragraph [0043] states energy is provided to increase the temperature for sintering together the nanoparticles of the third material. 
This appears to states that nanoparticles of a third material are sintered together.
In addition In paragraph [0044], states with the nanoparticles of the third material sintered, solidified, and adhering to the sintered nanoparticles of the second material, a bi-layer nanoparticle film 520 is formed.
This appears to state that sintered nanoparticles of a third material adhere to sintered nanoparticles of a second material.

This appears to state that paragraphs [0040]-[0045] pertain to the method of Figure 1, which makes the sintered bi-layer of figure 7, which would appear to be applicant’s elected species which details putting a third material on top of a sintered second material layer.
Rejection maintained.

Regarding 112(b) rejection.  Applicant argues:
Claims 12-19 and 21-27 are also rejected under 35 U.S.C. § 112(b), or pre-AIA  35 U.S.C. § 112, second paragraph, as allegedly being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant, regards as the invention. This rejection appears to be related to the aspect of the rejection under § 112(a) concerning the adherence of the third material to the second material. For the reasons stated above, the claim language reciting this feature is clear. See, e.g. paragraphs [0035] and [0039] of Applicant’s specification.

Applicant is arguing that [0035], gives support for wherein the third material adheres to the second material.
However, [0035] talks the selection of the nanoparticles of the second  material, the nanoparticles of the third material are selected so that they are operable to have adhesion to the nanoparticles of the second material which means they are capable of adhering to each other, not the actual step of adhering to each other.
It would appear that applicant is arguing step of a selection of materials, rather than the step adhering materials.

Further, paragraph [0040] states nanoparticles of the third material, is additively deposited on layer 200 of sintered nanoparticles of the second material.
This appears to state that the nanoparticles of the third material is additively deposited on the sintered nanoparticles of the second materials, i.e. the third material would be applied to the sintered second material.
Furthermore, in paragraph [0043] states energy is provided to increase the temperature for sintering together the nanoparticles of the third material. 
This appears to states that nanoparticles of a third material are sintered together.
In addition in paragraph [0044], states with the nanoparticles of the third material sintered, solidified, and adhering to the sintered nanoparticles of the second material, a bi-layer nanoparticle film 520 is formed.
This appears to state that sintered nanoparticles of a third material adhere to sintered nanoparticles of a second material.
Furthermore, applicant’s paragraph [0045] states During step 108 of the process flow shown in FIG. 1, the solid bi-layer nanoparticle film 520, together with at least portions of the substrate 201 of first material, are encapsulated into a package of polymeric compound. The process is illustrated in FIG. 7.
 sintered second material layer.
Rejection maintained.

Regarding claims 12 and 21.  Applicant argues:
Frueh also fails to teach or suggest applying energy to the second solvent paste to sinter together the nanoparticles of the third material. Instead, Frueh describes a step of connecting a semiconductor 20 to a substrate 1 by way of two sintered layers 1, 2. To this end, Frueh states: After the sintering of the first layer 1, a silver paste is applied to the first sintered layer 1 by mask printing or screen printing to produce a second layer 2. The loading of the semiconductor 20 is performed into the wet layer 2. The semiconductor 20 may be for example a power transistor, a power diode or some other power component. In particular, the semiconductor 20 may be a MOSFET, an IGBT, a JFET, a BJT, a switchable thyristor or a similar component, or comprise such a component. 
Frueh, paragraph [0028] (emphasis added). That is, in Frueh, the semiconductor 20 has to be loaded onto the second layer 2 when it is wet before the structure including the semiconductor 20 is exposed to pressure and temperature. Thus, Frueh falls well short of teaching or even suggesting “additively depositing onto the sintered nanoparticles of the second material a layer of a second solvent paste, the second solvent paste including nanoparticles of a third material,” and “applying energy to the second solvent paste to sinter together the nanoparticles of the third material, the sintered nanoparticles of the third material adhering to the sintered nanoparticles of the second material,” as recited in each of claims 12 and 21.

Applicant appears to be arguing an intermediate step of the paste being wet i.e. layer 2, rather than the step that follows which is sintering layer 2, which is disclosed in the rejection above.
Applicant is apparently arguing that Frueh et al fails to teach applicant’s claimed language of “additively depositing onto the sintered nanoparticles of the second material a layer of a second solvent paste, the second solvent paste including nanoparticles of a third material,” and “applying energy to the second solvent paste to sinter together the 
It is unclear why applicant is arguing against a semiconductor chip of Frueh et al, when applicant has not claimed a semiconductor chip, nor was the semiconductor chip of frueh et al used in the rejection of claims 12 and 21.
Furthermore, Frueh et al discloses applicant’s claimed “additively depositing onto the sintered nanoparticles of the second material a layer of a second solvent paste, the second solvent paste including nanoparticles of a third material,” and “applying energy to the second solvent paste to sinter together the nanoparticles of the third material, the sintered nanoparticles of the third material adhering to the sintered nanoparticles of the second material” as disclosed in the rejection above where additively depositing onto the sintered nanoparticles of the second material a layer of a second solvent paste ([0016], i.e. a second sintering paste layer is applied to the first sintered layer; [0028], i.e. a silver paste is applied to the first sintered layer), the second solvent paste (FIG. 2, item 2) including nanoparticles of a third material ([0032], i.e. high self-diffusion of the nanocrystalline sintered layers 1, 2 based on silver; [0029], i.e. a drying of the second layer may be performed for driving out the solvent), and  
applying energy ([0029], i.e. a sintering of the second paste layer with exposure to pressure and temperature for a duration of 10 seconds to 60 minutes, according to requirements, to form the second sintered layer 2) to the second solvent paste (FIG. 2, item 2) to sinter together ([0012], i.e. two sintered layers combining) the nanoparticles of the third material ([0029]), the sintered nanoparticles of the third material adhering to the sintered nanoparticles of the second material ([0032], i.e. high self-diffusion of the nanocrystalline sintered layers 1, 2 based on silver), thereby forming a bi- layer nanoparticle film ([0032], a reliable connection between the two sintered layers 1,2 is obtained).
Applicant’s arguments are not persuasive.

Applicant further argues:
Nojiri does not offset the deficiencies of Frueh. The OA references paragraph [0143] of Nojiri. There, Nojiri describes that, upon sintering, aluminum in an aluminum electrode paste composition for forming a current collection electrode 134 is diffused on and into the back surface of semiconductor substrate 130 to form an electrode component diffusion layer 136. The aluminum electrode paste composition of Nojiri cannot be the claimed second solvent paste, because such composition of Nojiri, when dried and sintered, forms an electrode on a silicon substrate. Nojiri’s electrode paste composition is not additively deposited onto sintered particles of a second material. The aluminum electrode paste composition of Nojiri cannot be the claimed
first solvent paste either, because no layer of a second solvent paste including nanoparticles of a third material is additively deposited on such electrode paste composition.

Applicant is arguing that Nojiri electrode paste composition is not additively deposited onto sintered particles of a second material.
However, Nojiri was not used to disclose this limitation.  As discussed above and in the rejection itself, Frueh et al discloses this limitation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are not persuasive.


First, Oeschler does not teach or suggest a second solvent paste. The OA refers to the diffusion solder layers 154a and 154b in Oeschler as the “second solvent paste.” (OA at 11.) However, each of claims 12 and 21 recites that the second solvent paste include nanoparticles of a third material, and there is no disclosure in Oeschler that the diffusion solder layers 154a and 154b comprise nanoparticles of a third material. Moreover, each of claims 12 and 21 requires that the second solvent paste be additively deposited on sintered nanoparticles of a second material in a first solvent paste, where the third material (in the second solvent paste) comprises a different chemical compound than the second material (in the first solvent paste). In contrast,
Oeschler describes that diffusion solder layer 154a together with sintered silver layer 152a form joint 114a, and that diffusion solder layer 154b together with sintered silver layer 152b form joint 114b. Still further, each of claims 12 and 21 require that energy be applied to the second solvent paste to sinter together the nanoparticles of the third material, and there is no disclosure in Oeschler that the diffusion solder layers 154a and 154b are sintered. In fact, Oeschler recognizes that soldering is not equivalent to sintering because Oeschler discloses that a diffusion solder layer couple a semiconductor chip to a sintered silver layer. Oeschler at paragraph [0026], For at least these reasons, Oeschler does not teach or suggest the claimed second solvent paste.

Applicant is arguing that Oeschler does not teach or suggest a second solvent paste.
However, as discussed above and in the rejection, Oeschler was not used to disclose a second solvent paste.  Frueh et al discloses the second solvent paste.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are not persuasive.

Applicant further argues:
Second, a POSITA would not combine Frueh with Oeschler, because Frueh teaches
Frueh
states that “[bjecause of the high self-diffusion of the micro- or nanocrystalline sintered layers 1, 2 based on silver, interfacial failure between the two sintered layers 1, 2 is ruled out, and a reliable connection between the two sintered layers 1, 2 is obtained for the bonding of the semiconductor 20 to the substrate 10.” Frueh at paragraph [0032] (emphasis added). Thus, Frueh contemplates that both layers use the same material - silver - to create a “reliable connection between the two sintered layers 1,2...” In contrast, Oeschler’s solder layers 154a and 154b “include Ag-Sn intermetallic phases,” which is different than Frueh’s silver layers and
is also different than Oeschler’s silver layers 152a and 152b to which layers 154a and 154b are respectively j oined.
Thus, Frueh teaches away from the proposed modification, and if a proposed
modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claimsprimafacie obvious. In re Ratti, 270 F.2d 810, 123 U.S.P.Q. 349 (CCPA 1959); see M.P.E.P. §2143.01(VI).

Applicant is arguing that Frueh’s silver layers are the same silver material and that they are different than the silver layers of Oeschler because Frueh et al allegedly teaches away from using a second sintered layer of a different chemical compound.
However, Frueh et al teaches sintered layer based on silver, Frueh et al does not require the sintered layer to be the same material.  Frueh et al discloses two sintered layers based upon silver.  Oeschler discloses the two layers are different chemical compounds based upon silver.  Oechler et al teaches a second and third materials Oechler based upon silver are different chemical compounds, i.e. the third material of AgSn and the second material of silver, i.e. tin (Sn) in AgSn is a different chemical compound than silver (Ag).
In response to applicant's argument that Oeschler et al is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. Frueh et al discloses two sintered layers based upon silver.  Oeschler discloses the two layers are different chemical compounds based upon silver.  Oechler et al teaches a second and third materials Oechler based upon silver are different chemical compounds, i.e. the third material of AgSn and the second material of silver, i.e. tin (Sn) in AgSn is a different chemical compound than silver (Ag).
Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NILUFA RAHIM/           Primary Examiner, Art Unit 2893